  4:20-cv-03074-RGK-PRSE Doc # 7 Filed: 06/25/20 Page 1 of 3 - Page ID # 40




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FRANKIE LEVI COLE,

                   Plaintiff,                               4:20CV3074

      vs.

B. NIEMAN, A. LARSON, JAMES                     MEMORANDUM AND ORDER
JANSEN,     TRISH     BERNHARDT,
MORIN,     NSP     Inmate  Doctor;
MICHELLE WILHELM, NSP Warden;
SCOTT FRAKES, DCS Director;
NIETO, Officer; ROSALYN COTTON,
Parole Board Chair-Person; DCS
APPEALS     BOARD,      NEBRASKA
DEPARTMENT OF CORRECTIONAL
SERVICES, STATE OF NEBRASKA,
The; UNITED STATES OF AMERICA,
and WILLIAM BAHR,

                   Defendants.


       This matter is before the court on Plaintiff Frankie Levi Cole’s Motion for
Leave to Proceed in Forma Pauperis (“IFP”). (Filing 3.) As stated in the Prison
Litigation Reform Act (“PLRA”), a prisoner cannot

      bring a civil action . . . or proceeding [IFP] if the prisoner has, on 3 or
      more prior occasions, while incarcerated or detained in any facility,
      brought an action . . . in a court of the United States that was
      dismissed on the grounds that it is frivolous, malicious, or fails to state
      a claim upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.

28 U.S.C. §1915(g).
  4:20-cv-03074-RGK-PRSE Doc # 7 Filed: 06/25/20 Page 2 of 3 - Page ID # 41




       This court has previously determined that three or more federal court cases
brought by Plaintiff, while a prisoner, were dismissed as frivolous or for failure to
state a claim. See Cole, et al. v. Houston, et al., 4:06CV3314 (D.Neb.) (Filing 109,
July 24, 2007 Memorandum and Order requiring Plaintiff to show cause why case
should not be dismissed pursuant to PLRA’s “three strikes” provision). Previous
cases brought by Plaintiff that were dismissed include:

      1.     Cole v. Gilliland, et al., 8:91CV137 (preservice dismissal).
      2.     Cole v. Ebel, et al., 8:92CV675 (dismissed as frivolous), aff’d 14 F.3d
             606 (8th Cir. 1993).
      3.     Cole v. Leonard, et al., 8:93CV35 (dismissed as frivolous), aff’d 14
             F.3d 608 (8th Cir. 1993).
      4.     Cole v. Houston, et al., 8:93CV131 (dismissed as frivolous), aff’d 22
             F.3d 306 (8th Cir. 1993).
      5.     Cole v. Keim, et al., 8:93CV211 (dismissed as frivolous), aff’d 21
             F.3d 432 (8th Cir. 1994).
      6.     Cole v Leech, et al, 4:93CV3399 (dismissed for failure to state a
             claim), aff’d 51 F.3d 277 (8th Cir. 1995).
      7.     Cole v. Richard, et al., 4:94CV3025 (preservice dismissal), aff’d 42
             F.3d 1395 (8th Cir. 1994).
      8.     Cole v. Sievers, et al., 4:94CV3199 (dismissed as frivolous).
      9.     Cole v. Squires, et al., 8:96CV153 (dismissed for failure to state a
             claim).
      10.    Cole v. Johnson, et al., 4:97CV3064 (preservice dismissal).

      In light of the foregoing, the court will give Plaintiff 30 days in which to
show cause why this case should not be dismissed pursuant to the provisions of 28
U.S.C. 1915(g). In the alternative, Plaintiff may pay the full $400.00 filing and
administrative fees. In the absence of good cause shown, or the payment of the
necessary fees, this action will be dismissed.



                                         2
  4:20-cv-03074-RGK-PRSE Doc # 7 Filed: 06/25/20 Page 3 of 3 - Page ID # 42




      IT IS THEREFORE ORDERED:

      1.     Plaintiff has 30 days to either show cause for why this case should not
be dismissed pursuant to 28 U.S.C. § 1915(g) or pay the court’s $400.00 filing and
administrative fees.

       2.    The clerk’s office is directed to set a pro se case management deadline
in this matter with the following text: July 27, 2020: deadline for Plaintiff to show
cause or pay fees.

      Dated this 25th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
